In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00005-CR



          NOEMI ISABEL NORIA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
               Fannin County, Texas
              Trial Court No. 17-26260




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

Volume six of the reporter’s record and the State’s Exhibit nine contain the name of a person who

was a minor at the time the offense was committed. Rule 9.10(b) states, “Unless a court orders

otherwise, an electronic or paper filing with the court, including the contents of any appendices,

must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because Volume

six of the reporter’s record and the State’s Exhibit nine contain sensitive data, we order the clerk

of this Court or her appointee, in accordance with Rule 9.10(g), to seal volume six of the

electronically filed reporter’s record, the electronically filed State’s Exhibit nine, and the State’s

non-electronically filed Exhibit nine.

       IT IS SO ORDERED.

                                                              BY THE COURT

Date: October 10, 2018




                                                  2